



Exhibit 10.2


Schedule to Exhibit 10.2
 
There are 39 management agreements with Sonesta International Hotels Corporation
for limited service hotels, a representative form of which is filed as an
exhibit to our Quarterly Report on Form 10-Q/A, Amendment No. 2, for the quarter
ended June 30, 2012 and which is incorporated herein by reference. The other 38
management agreements, with the respective parties and applicable to the
respective hotels listed below, are substantially identical in all material
respects to the representative form of management agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Owner
 
Hotel
 
Landlord
 
Date of 
Agreement
 
Effective Date
 
Invested 
Capital Amount
 
Section 2.02(1) 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
 
HPT IHG-2 Properties Trust
 
June 12, 2012
 
June 12, 2012
 
$
18,240,000
 
January 31, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Orlando 
8480 International Drive 
Orlando, FL
 
HPT IHG-2 Properties Trust
 
July 6, 2012
 
July 9, 2012
 
$
7,900,000
 
January 31, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Andover 
4 Technology Drive 
Andover, MA
 
HPT IHG-2 Properties Trust
 
July 25, 2012
 
July 25, 2012
 
$
17,100,000
 
January 31, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Parsippany 
61 Interpace Parkway 
Parsippany, NJ
 
HPT IHG-2 Properties Trust
 
July 30, 2012
 
July 30, 2012
 
$
22,312,500
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Somerset 
260 Davidson Avenue 
Somerset, NJ
 
HPT IHG-2 Properties Trust
 
July 30, 2012
 
August 1, 2012
 
$
7,200,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Princeton 
4375 U.S. Route 1 South 
Princeton, NJ
 
HPT IHG-2 Properties Trust
 
July 30, 2012
 
August 3, 2012
 
$
5,810,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Cambridge TRS, Inc.
 
Sonesta ES Suites Malvern 
20 Morehall Road 
Malvern, PA
 
HPT IHG-2 Properties Trust
 
July 27, 2012
 
August 6, 2012
 
$
17,398,113
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Dublin 
435 Metro Place South 
Dublin, OH
 
HPTMI Properties Trust
 
August 6, 2012
 
August 11, 2012
 
$
6,750,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Flagstaff 
3440 Country Club Drive 
Flagstaff, AZ
 
HPTMI Properties Trust
 
August 6, 2012
 
August 11, 2012
 
$
5,625,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Houston 
5190 Hidalgo Street
Houston, TX
 
HPT IHG-2 Properties Trust
 
August 6, 2012
 
August 13, 2012
 
$
10,260,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Columbia 
8844 Columbia 100 Parkway 
Columbia, MD
 
HPT IHG-2 Properties Trust
 
August 6, 2012
 
August 14, 2012
 
$
12,540,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Charlotte 
7925 Forest Pine Drive 
Charlotte, NC
 
HPT IHG-2 Properties Trust
 
August 6, 2012
 
August 16, 2012
 
$
6,810,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites St. Louis 
1855 Craigshire Road 
St. Louis, MO
 
HPT IHG-2 Properties Trust
 
August 6, 2012
 
August 22, 2012
 
$
3,780,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Tucson
6477 East Speedway Boulevard
Tucson, AZ
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
5,500,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard
Colorado Springs, CO
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
6,250,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Cambridge TRS, Inc.
 
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
11,500,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
6,000,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick – Princeton, NJ
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
13,500,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
8,750,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Cincinnati
2670 Kemper Road
Sharonville, OH
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
8,750,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue
Oklahoma City, OK
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
13,250,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
 
HPT IHG-2 Properties Trust
 
July 23, 2015
 
July 23, 2015
 
$
11,500,000
 
January 1, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Cleveland Airport
1725 Rosbough Drive
Middleburg Heights, OH
 
HPT IHG-2 Properties Trust
Februart
February 1, 2016
 
February 1, 2016
 
$
7,200,000
 
January 1, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
 
HPT IHG-2 Properties Trust
F
February 1, 2016
 
February 1, 2016
 
$
4,800,000
 
January 1, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Cambridge TRS, Inc.
 
Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S. Highway 280
Birmingham, AL
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
2,828,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
5,250,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Wilmington – Newark
240 Chapman Road
Newark, DE
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
10,452,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
7,803,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
14,474,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
St. Louis – Chesterfield
15431 Conway Road
Chesterfield, MO
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
9,080,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Cincinnati – Blue Ash
11401 Reed Hartman Highway
Blue Ash, OH
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
11,599,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Cincinnati – Sharonville West
11689 Chester Road
Cincinnati, OH
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
8,954,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Cambridge TRS, Inc.
 
Sonesta ES Suites
Providence – Airport
500 Kilvert Street
Warwick, RI
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
9,550,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Memphis
6141 Old Poplar Pike
Memphis, TN
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
8,789,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Houston – NASA Clear Lake
525 Bay Area Boulevard
Houston, TX
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
12,571,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Portland – Vancouver
8005 NE Parkway Drive
Vancouver, WA
 
HPT IHG-2 Properties Trust
 
September 26, 2017
 
September 26, 2017
 
$
15,820,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Atlanta – Perimeter Center East
1901 Savoy Drive
Atlanta, GA
 
HPT IHG-3 Properties LLC
 
September 26, 2017
 
September 26, 2017
 
$
10,410,000
 
January 1, 2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites
Chicago – Lombard
2001 South Highland Avenue
Lombard, IL
 
HPT IHG-3 Properties LLC
 
September 26, 2017
 
September 26, 2017
 
$
10,150,000
 
January 1, 2021





